DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments made to claims 29-32 and 36 and the addition of new claims 37 and 38 in the response filed 11/30/2020 is acknowledged.
Claims 20-39 are now pending in the application, with claims 20-28 remaining as previously withdrawn.
Claims 29-39 are examined below.
Response to Arguments
Applicant’s arguments, see p. 10-12 of Arguments/Remarks, filed 11/30/2020, with respect to the 112, first paragraph, rejection of claim 29 have been fully considered and are persuasive.  The 112, first paragraph, rejection of claim 29 has been withdrawn. 
Applicant's arguments filed 11/30/2020 on p. 14-21 have been fully considered but they are not persuasive. Applicant argues on p. 14-16 argues that fig. 1 fails to show the shoulder strap extending diagonally across the back torso of the patient, because fig. 1 only shows the front of the patient. However, fig. 2 shows the back of the patient, and strap 38 of shoulder strap A/38 extending diagonally across the back of the patient. Applicant argues that because both the front and rear of the patient is restrained with multiple straps and the strap A/7 extends down the non-injured shoulder, MacDonald’s device would be impossible to don by the patient alone. However, the patient would be capable of assembling parts of the rear of the device first, wear the device, and then secure the front part with the non-injured hand while worn. Applicant argues that the instant invention has a single diagonal strap with no buckles or fasteners. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lack of buckles or fasteners) are not recited in the rejected claim(s).  Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant argues on p. 16-17 that the claims require several features of the device to be located relative to the central area of the front torso. However, according to the interpretation of MacDonald’s device in the body of the rejection below, MacDonald’s device is also located proximate the central area of the front torso. Applicant argues on p. 17 that the clavicle apparatus B must be attached and removed by a physician or technician; however, the reference does not state this fact. For example, the clavicle apparatus could have been conformed to the patient in a separate procedure, and then the patient dons the device at a later time. Applicant argues on p. 17 that MacDonald’s strap A is a half vest with a complex arrangement of straps, buckles, and bows, rather than a simple strap. However, thefreedictionary.com defines strap as “a long, narrow piece of something”, and strap A in fig. 1 can be seen as being a long, narrow piece that overlies the shoulder and torso. Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lack of other straps, buckles, and bows) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant argues on p. 19-20 that MacDonald and Siner do not have an analogous nexus, because Siner’s fastener is for a hosiery garment, while MacDonald’s is for a wrist/shoulder strap. However, Siner’s fastener is classified in A44B11/2584 under A44B11/25, buckles with two or more separable parts. Applicant’s invention, which is a shoulder orthosis, similar to MacDonald’s device, is classified in A44B11/2592, also under A44B11/25. It is clear from these classifications that buckles/fasteners as a general category are relevant to different types of garments and wearable devices (including hosiery and orthoses). Applicant further argues that Siner and MacDonald are over a century old, indicating that there is a long-felt but unsolved need, due to the failure of others, for the instant invention. In response to applicant's argument In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). Regarding Applicant’s usage of “consisting essentially of”, discussed on p. 21, according to MPEP 2111.03 III.: “The transitional phrase ‘consisting essentially of’ limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid ‘consisting essentially of’ certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.).”; in this case, based p. 2 of the Applicant’s specification, the basic and novel characteristic of the instant invention is that the orthosis fixes the shoulder joint by preventing abduction and introversion or retroversion of the arm; MacDonald’s device has these same basic and novel characteristics, because it holds the arm with respect to both the sagittal plane and frontal plane; thus, additional features of MacDonald’s device, such as the arm band C, do not detract from these basic and novel characteristics.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 33, 37, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 32, the claim recites the limitation “a connecting device… including an annular connection element” in lines 3-4. This limitation indicates that there is a separate connecting device (in addition to the first and second fastener devices) that forms an annular connection element that permits rotational movement, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Based on the instant specification, the annular connection element that provides rotational movement is provided by the first and second fastener devices themselves.
Regarding claims 37 and 39, the claims recite the limitation “wherein the loop carried by the second end of the shoulder strap is… adapted to provide relative movement between the shoulder strap and the torso/arm strap” in lines 1-3. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Regarding claim 33, the claim is rejected under 35 U.S.C. 112, first paragraph, by virtue of its dependence on claim 32.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 29 and 34-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MacDonald 1,808,422.
Regarding claim 29, MacDonald discloses an orthosis for immobilizing a shoulder joint portion of an arm including an upper arm, lower arm, elbow, wrist and hand, of a patient (fig. 1, the clavicle apparatus maintaining the arm in a position such that it is capable of immobilizing the shoulder joint and all parts of the arm), comprising: (a) a shoulder strap A/38 for being positioned over a contralateral shoulder and extending diagonally across a back torso of the patient (figs. 1 and 2; thefreedictionary.com defines strap as “a long, narrow piece of something”, and strap A in fig. 1 can be seen as being a long, narrow piece that overlies the shoulder and torso), the shoulder strap A/38 having a first end to which is attached an elbow receptacle E defining a first arm restraint position (fig. 2, the posterior end/half of the shoulder strap A/38 being attached to elbow sling E via strap 38; the strap 38 maintains the sling E in a positioned pulled inward toward the body in the sagittal plane), the shoulder strap A/38 having a second end adapted to extend down from the contralateral shoulder proximate to a central area of a front torso of the patient (fig. 1, the anterior end/half of the shoulder strap A/38 extending proximate as “close; very near”), and including a first fastener device 36 positioned on the shoulder strap A/38 proximate the second end (figs. 1 and 6, buckle 36); (b) a torso/arm strap 34 adapted for extending from the elbow receptacle E across to the central area of the front torso, and including a second fastener device complementary to the first fastener device 36 for connecting with the first fastener device 36 to define a second arm restraint position proximate the hand and wrist of the patient (figs. 1 and 5, the buckle 36 having prongs that would be complementary to holes within the strap 34 for maintaining the elbow sling E pulled toward the hand and wrist; the strap 34 extends across the central front of the torso to connect the elbow receptacle E and shoulder strap A/38); (c) a loop F carried by the second end of the shoulder strap A/38 and adapted to be looped under and around the hand and wrist area of the arm to support the arm in a laterally-extending position across and adapted to engage at the central area of the front torso of the patient (fig. 1 and p. 2, lines 36-47, the wrist sling F maintaining the arm in a laterally-extended position across the central front of the torso), the first arm restraint position and the second arm restraint position adapted to be located proximate the central area of the front of the torso (fig. 1, the arm being positioned inward toward the torso in the above described first and second arm restraint positions, and can be seen in the figure as being located across the central area of the front of the torso), and the elbow receptacle E and the loop F laterally spaced-apart from each other when in place on the arm of the patient (fig. 1); and (d) whereby the first arm restraint position and the second arm restraint position are adapted to be located proximate the central area of the front of the torso (fig. 1, the arm in the above described first and second restraint positions is shown extending across the central front of the torso) and enable the patient to don, adjust and remove the orthosis without assistance (fig. 1, the patient is capable of removing the orthosis without assistance since the arm is restrained in the front via buckles).
Regarding claim 34, MacDonald discloses the loop F carried by the second end of the shoulder strap A/38 including a relatively wide bottom support portion and a relatively narrow upper attachment portion for interconnecting with the shoulder strap A/38 (fig. 3, the wrist sling F has a wide lower half and narrow toward the top, where the sling F attaches to the shoulder strap A/38 via buckle 43).
Regarding claim 35, MacDonald discloses the relatively wide bottom support portion being laterally spaced apart from the elbow receptacle E when in place on the patient (fig. 1).
Regarding claim 36, MacDonald discloses the loop F carried by the second end of the shoulder strap A/38 including an opening 42 adapted for receiving a fastener 43 positioned on one or the other of the shoulder strap A/38 or the torso/arm strap 34 proximate a point of intersection between the shoulder strap A/38 and the torso/arm strap 34 on the front of the torso of the patient (figs. 1 and 3 and p. 2, lines 36-47, wrist sling F has an opening/loop 42 positioned on the shoulder strap A/38 for receiving buckle 43, near the intersection of shoulder strap A/38 and strap 34).
Regarding claim 37, MacDonald discloses the loop F carried by the second end of the shoulder strap A/38 being mounted to the shoulder strap A/38 (fig. 1 and p. 2, lines 36-47) and being adapted to provide relative movement between the shoulder strap A/38 and the torso/arm strap 34 (fig. 1, since the wrist sling F is mounted on the shoulder strap A/38, it is capable of being used to pull the shoulder strap A/38 away from the strap 34, for example when disassembling and taking off the device from the wearer).
Regarding claim 38, MacDonald discloses an orthosis for immobilizing a shoulder joint portion of an arm including an upper arm, lower arm, elbow, wrist and hand, of a patient (fig. 1, the clavicle apparatus maintaining the arm in a position such that it is capable of immobilizing the shoulder joint and all parts of the arm), and consisting essentially of (according to MPEP 2111.03 III.: “The transitional phrase ‘consisting essentially of’ limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid ‘consisting essentially of’ certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.).”; in this case, based p. 2 of the Applicant’s specification, the basic and novel characteristic of the instant invention is that the orthosis fixes the shoulder joint by preventing abduction and introversion or retroversion of the arm; MacDonald’s device has this same basic and novel characteristics, because it holds the arm with respect to both the sagittal plane and frontal plane; thus, additional features of MacDonald’s device, such as the arm band C, do not detract from these basic and novel characteristics): (a) a shoulder strap A/38 for being positioned over a contralateral shoulder and extending diagonally across a back torso of the patient (figs. 1 and 2; thefreedictionary.com defines strap as “a long, narrow piece of something”, and strap A in fig. 1 can be seen as being a long, narrow piece that overlies the shoulder and torso), the shoulder strap A/38 having a first end to which is attached an elbow receptacle E defining a first arm restraint position (fig. 2, the posterior end/half of the shoulder strap A/38 being attached to elbow sling E via strap 38; the strap 38 maintains the sling E in a positioned pulled inward toward the body in the sagittal plane), the shoulder strap A/38 having a second end adapted to extend down from the contralateral shoulder proximate to a central area of a front torso of the patient (fig. 1, the anterior end/half of the shoulder strap A/38 extending down the front of the torso, close to and near the center of the torso; dictionary.com defines proximate as “close; very near”), and including a first fastener device 36 positioned on the 
Regarding claim 39, MacDonald discloses the loop F carried by the second end of the shoulder strap A/38 being mounted to the shoulder strap A/38 (fig. 1 and p. 2, lines 36-47) and being adapted to provide relative movement between the shoulder strap A/38 and the torso/arm .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacDonald 1,808,422 in view of Siner 868,298.
Regarding claim 30, MacDonald discloses the claimed invention as discussed above.
MacDonald is silent on the loop carried by the second end of the shoulder strap being mounted to the shoulder strap that is adapted to pivot in a manner that permits articulation between the shoulder strap and the torso/arm strap.
However, Siner teaches a fastening device for straps (fig. 1 and p. 1, lines 11-13) having a first strap element 2 carried by the end of a second strap element 1 that is adapted to pivot in a manner that permits articulation between the second strap element 1 (right portion) and a third strap element 1 (left portion) (figs. 1-3 and p. 2, lines 29-36, where the plates 4/5/6 form a pivot that allow articulation between all three strap elements 1/1/2; the first strap element 2 can be compared to the MacDonald’s wrist loop F, the second right hand strap element 1 can be compared to MacDonald’s shoulder strap A/38, and the third left hand strap element 1 can be compared to MacDonald’s torso/arm strap 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the loop, the second end of the shoulder strap, and the torso/arm 
Regarding claim 31, MacDonald discloses the claimed invention as discussed above.
MacDonald further discloses a connecting device 36 adapted to interconnect the shoulder strap A/38 and the torso/arm strap 34 proximate the front torso (figs. 1 and 5).
MacDonald is silent on the connecting device being adapted for permitting limited rotational movement of the loop carried by the second end of the shoulder strap and torso/arm strap relative to each other.
However, Siner teaches a connecting device 4/5/6 for straps (fig. 1 and p. 1, lines 11-13) that is adapted for permitting limited rotational movement of a first strap element 2 carried by an end of a second strap element 1 (right portion) and a third strap element 1 (left portion) relative to each other (figs. 1-3 and p. 2, lines 29-36, where the plates 4/5/6 form a pivot that allow articulation between all three strap elements 1/1/2; the first strap element 2 can be compared to the MacDonald’s wrist loop F, the second right hand strap element 1 can be compared to MacDonald’s shoulder strap A/38, and the third left hand strap element 1 can be compared to MacDonald’s torso/arm strap 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the connecting device of MacDonald to be adapted for permitting limited rotational movement of the loop carried by the second end of the shoulder strap and torso/arm strap relative to each other, as taught by Siner, so that “the parts not only form a detachable swivel connection, but one which is locked in normal use” (p. 1, lines 92-4), which allows pivoting without accidental release of the elements.
Regarding claim 32, MacDonald discloses the claimed invention as discussed above.

MacDonald is silent on the connecting device including an annular connection element that permits limited rotational movement of the loop carried by the second end of the shoulder strap and torso/arm strap relative to each other; and (b) a depression formed in the connecting device and sized to receive a finger for permitting the connecting device to be held in a stationary position while the orthosis is being donned, adjusted, or removed.
However, Siner teaches a connecting device 4/5/6 for straps (fig. 1 and p. 1, lines 11-13) including an annular connection element 7 that permits limited rotational movement of a first strap element 2 carried by an end of a second strap element 1 (right portion) and a third strap element 1 (left portion) relative to each other (figs. 1-3 and p. 2, lines 29-36, where the plates 4/5/6 form a pivot that allow articulation between all three strap elements 1/1/2; the first strap element 2 can be compared to the MacDonald’s wrist loop F, the second right hand strap element 1 can be compared to MacDonald’s shoulder strap A/38, and the third left hand strap element 1 can be compared to MacDonald’s torso/arm strap 34); and (b) a depression 11 formed in the connecting device 4/5/6 and sized to receive a finger for permitting the connecting device 4/5/6 to be held in a stationary position while the garment is being donned, adjusted, or removed (figs. 1 and 2, orifice 11 capable of receiving a finger to hold the connecting device 4/5/6 in place while the garment (in this combination, an orthosis) is donned, adjusted, or removed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the connecting device of MacDonald to include an annular connection element that permits limited rotational movement of the loop carried by the second end of the shoulder strap and torso/arm strap relative to each other; and (b) a depression formed in the connecting device and sized to receive a finger for permitting the connecting device to be held in a stationary position while the orthosis is being donned, adjusted, or 
Regarding claim 33, MacDonald in view of Siner discloses the claimed invention as discussed above.
MacDonald is silent on a fastening hook positioned on the first fastener device and the connecting device including an annular stud for receiving the fastening hook, the annular stud and the fastening hook adapted for limited relative rotational movement.
However, Siner further teaches a fastening hook positioned on the first fastener device 5 and the connecting device 4/5/6 including an annular stud 7 for receiving the fastening hook (figs. 1-3 and p. 2, lines 21-25, the rivet 7 receives the hook of hook plate 5), the annular stud 7 and the fastening hook adapted for limited relative rotational movement (p. 1, lines 77-94, where the hook rotates around rivet 7 but is limited by the enlarged head 10 of the rivet 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the connecting device of MacDonald in view of Siner such that a fastening hook is positioned on the first fastener device and the connecting device including an annular stud for receiving the fastening hook, the annular stud and the fastening hook adapted for limited relative rotational movement, as taught by Siner, so that “the parts not only form a detachable swivel connection, but one which is locked in normal use” (p. 1, lines 92-4), which allows pivoting without accidental release of the elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hargrave et al. US 2006/0258966 A1; Fout US 2012/0209159 A1; Avon US 2004/0215119 A1.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MICHELLE J LEE/            Examiner, Art Unit 3786                                                                                                                                                                                            
/KERI J NELSON/            Primary Examiner, Art Unit 3786